Citation Nr: 0406353	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  95-36 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for postoperative right knee injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1979.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a May 1993 rating decision of 
the Department of Veterans Affairs (VA), Atlanta, Georgia 
regional office (RO). 

The issue of entitlement to an initial disability evaluation 
in excess of 20 percent for postoperative right knee injury 
was before the Board in March 2003, and was remanded for 
additional development.  Subsequently, a June 2003 rating 
action continued the prior denial.

The veteran appeared before the Board via videoconference 
hearing in September 2003.  At the hearing, it was agreed 
that the veteran's claim would be held in abeyance for 60 
days while the veteran's representative attempted to obtain 
medical evidence in support of the veteran's claim.  No 
additional evidence appears to have been associated with the 
claims folder.  Subsequently, the applicant's claim has been 
removed from abeyance and is presently before the Board for 
consideration.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran claims he is entitled to an initial disability 
evaluation in excess of 20 percent for his service-connected 
postoperative right knee injury.   

At his hearing before the Board, the veteran indicated that 
he has been receiving ongoing treatment from a private 
orthopedist, Dr. Richin, for his knee disability.  The 
treatment included recent MRI testing.  No records associated 
with that medical treatment are presently associated with the 
claims folder.

The veteran also indicated that he has undergone continued 
medical treatment from his primary care physician on an 
outpatient basis at VA Medical Center (VAMC) Decatur, but 
that it was possible that the VA's records of such treatment 
are presently incomplete. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2003), and other applicable legal 
precedent.  

2.  The RO should obtain all of the 
veteran's outpatient and inpatient 
treatment records from VAMC Decatur, from 
June 2000 to present.  All records 
obtained should be associated with the 
claims folder.  

3.  After obtaining any necessary 
authorization and address, the RO should 
obtain Dr. Richin's medical records, 
including any radiological or MRI 
examination reports.  All records 
obtained should be associated with the 
claims folder.   

4.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
entitlement to an initial disability 
evaluation in excess of 20 percent for 
postoperative right knee injury.  If the 
veteran's claim remains denied, a 
supplemental statement of the case should 
be issued and the veteran provided with 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

